Title: To George Washington from Edmund Randolph, 2–3 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia, October 2[–3]d 1794
        
        The line of Expresses, which I had the honor of mentioning to you before your departure, will begin to move to-morrow at 10 oClock in the morning as far as Carlisle. They will start from hence every day except Sundays, and even on Sundays, if it should be necessary. The same routine will be observed from Carlisle to this City; and the whole will continue, until you shall be pleased to order them to cease.
        A Letter of the 8th ultimo from Mr Chas Williamson, who carries on the settlement at Sodus, informs, that two parties of settlers, which have been for some weeks on the lands, joining the Indian lines, returned on that day to Bath, Ontario County; and that the Indians are hunting as usual and friendly—In another letter of the 16th ulto, he incloses a decisive corroboration of

Genl Wayne’s intelligence that the British at Detroit and Niagara support the Indians against us.
        You will doubtless be surprised to learn by the following extract from Mr Short’s letter of July 15th 1794, that the negociation is resumed, even in an equivocal shape.
        “I had the honor of stating to you in my last of the 8th instant, that we had written again on the 3d inst. to the Duke de la Alcudia to ask for an answer to ours of the 7th of June. We have since received from him a letter though it is not an answer—I think I cannot do better in my situation than give it to you in his own words—‘Gentlemen—From the time I received your letter of the 7th of last month, the contents of which you now renew under the date of the 3d inst.—I desired to give you an answer with the greatest promptitude, that you might communicate it to the president of the United States—being fully persuaded of the importance of the respective rights of both parties as to limits and the navigation of the Missisippi, being examined with the utmost brevity—& considering it perfectly just that our pretensions on both points & the titles on which we ground them, should be communicated to you as stated by you in your letter of the 7th of December last. But as you are not ignorant that Dn Diego de Gardoqui has been the person charged until now with this negociation, which it is the will of H.M. should be continued from hence forward directly through me, it is not possible for me to furnish you with an immediate statement of our rights until I inform myself particularly of the points mentioned.
        ‘In the mean time I repeat to you what I have so often assured you, & which is that H.M. is resolved to maintain the best harmony with the U.S. and to give them unequivocal proofs of his good correspondence & friendship in the depending negociation.
        ‘With this I renew assurances of the sentiments &c:’
        “One thing which will not escape you is that after having played us backwards & forwards between the Duke & Mr Gardoqui from the month of Decer last, it now appears that no step whatever has been taken in that business since that time, & that this manner of being trifled with could not have taken place if our diplomatic Character here had been one known to the etiquette of this Court & of course entitled to the fixed rules established for transacting diplomatic business. Whether this Court

be now in earnest as to the prosecution of the negociation, or will still endeavour to procrastinate, it would be improper in me to undertake to predict. To suppose that time is still necessary for the Duke to inform himself as to points which have been so long under the contemplation of this Court, would be idle, and of course if his letter be not immediately followed with some steps in the negociation, it will only confirm me in the opinion which I have formerly had the honor of giving in this business both in my joint & separate letters. It is to that criterion I must beg leave therefore to refer you at present. So that the silence of this Court from hence forward should be considered as nothing less than a refusal of the rights of the U.S. Should the silence on these subjects be broken you will of course be informed of what they say and judge from thence.
        “As to the departure of Mr Blake, I allow myself to hope it will take place, though I shall say nothing further respecting it than that it has been my desire from the month of Novr last, trusting Mr Carmichael will give you the particular causes of his detention conformably to our letter of the 5th of Feby last.”
        Such barefaced quibbling, such insulting littleness never before disgraced a Nation of any character. Still it requires to be considered, whether the arrangement for Mr Pinckney may not demand some modification—I have accordingly determined, unless you shall disapprove the step, to conform the dispatches to Mr Short and Mr Pinckney to these principles: 1. Mr Short is to proceed in the negotiation, unless he terminates it, either by an actual adjustment, or an impossibility of success. 2. He will be informed of the plan, which had been meditated, the reasons, which dictated it, the reasons for suspending it—Mr Pinckney’s authority to repair to Madrid, if his (Mr Short’s) new quality of Minister Resident shall not obviate the objections of etiquette—and Mr Pinckney’s new powers, if Mr Short’s old ones be yet cavilled at: 3. Mr Short will correspond with Mr Pinckney relative to the necessity of his going over to Madrid: 4. Mr Pinckney will prepare himself eventually to go over to Madrid.
        The money intended to have been remitted to Madrid for Mr Pinckney’s expenses, as Envoy Extraordinary, will be remitted to London; because, if it be not required for this new operation, it may be applied to the current service of the diplomatic establishment. I had engaged a Bill from Mr Jaudenes, as on a

former occasion, for the amount on Madrid; as this expedient saves all loss by exchange; his draught being for a Dollar there for a Dollar paid here. But this cannot be an affair of moment with him, and therefore the money will be remitted to Mr Pinckney, to be sent on to our Bankers in Amsterdam; if he should not want it for the new mission.
        Judge Symmes having objected to the expression, referred to in the Attorney General’s opinion, which is inclosed, I accepted his signature to the paper to be executed by him, with the erasure; upon condition that you should approve. But I refused to alter the act, which you signed, so as to be conformable to the erasure in his unless I had your express previous assent. Col. Hamilton recollects the transaction so perfectly, as to render it unnecessary for me to add any observation in vindication of the opinion, that a like change may take place in your act with propriety.
        The Experiment privateer of Bermuda has within these few days taken an American Schooner within a mile of our Coast, and carried her to that Island. I have urged Mr Hammond to interpose; and pressed upon him the distinction between this and an ordinary case of capture.
        Governor Chittenden, of Vermont, in a letter of the 16t ulto says, that he is prosecuting his inquiries into the British movements in lower Canada, and doubts not that with due caution every political measure there may be discovered: that from recent accounts, the great body of the people are nearly ripe for a revolution, and that the Government is in fear of them.
        The heads of Instructions are now forwarded. Mr Rawle will follow, as soon as the troops are known to have moved from Bedford; and as he doubts, whether it may not be better to have a fœderal Judge with him, I shall endeavour to push Mr Peters on to the ground.
        Octr 3. The report of the Pittsburg commissioners with its inclosures turns out to be extremely lengthy; and therefore will not be finished until some time to-morrow. I have the honor sir to be with the highest respect, and sincere attachment yr mo. ob. serv:
        
          Edm: Randolph.
        
        
          P.S. Since writing the above the inclosed from Mr Addison has come to hand.
        
       